Citation Nr: 1216641	
Decision Date: 05/09/12    Archive Date: 05/16/12

DOCKET NO.  10-30 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont



THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 for a claimed loss of use of the right side as a result of treatment at a VA Medical Center (VAMC).



ATTORNEY FOR THE BOARD

K. Osegueda, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1954 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the RO.

In July 2010, the Veteran requested a hearing via videoconference with the Board, but subsequently withdrew his request in September 2011.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.



REMAND

Based on a careful review of the record, the Board finds that additional evidentiary development is required before a decision can be reached in this case.

In a recently received statement, the Veteran asserted that his treating VA doctors had admitted that they had "screwed-up" and that any loss on the right side of his body would be permanent.  

The VA examination in November 2008 noted that various treatment notes indicated that the Veteran had a mild decrease in sensation in the right hand, arm and leg, at worst and a history of Parkinson's disease since the VA surgery.  He was noted to have no dense right hemiparesthesia, but slow speech movements with masked faces and shuffling gait.      

In a July 2010 statement, the Veteran informed VA that he had received Social Security Administration (SSA) disability benefits.  A review of the record does not reflect that all efforts have been made to obtain corresponding medical records.  There is no report of the SSA decision in this case, and the Board therefore has no basis for preliminarily ascertaining that the disabilities for which SSA benefits were granted differ from the Veteran's claimed loss of use of his right side.  

When the VA is put on notice of the existence of SSA records which have the reasonable possibility of substantiating the Veteran's claim for benefits, it must seek to obtain those records before proceeding with the appeal.  See Golz v. Shinkseki, 590 F.3d 1317 (Fed. Cir. 2010).  Additional efforts to obtain the SSA records are therefore required, pursuant to 38 C.F.R. § 3.159(c)(2).  See also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).

Moreover, the Board notes that a VA neurology clinic note in July 2008 indicated that the Veteran was being co-managed by a community neurologist at the Hartford Hospital and that he only came to VA for his medications.  

Accordingly, the case is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

 1.  The RO must take all indicated action to contact SSA in order to obtain copies of any medical records pertaining to the Veteran's reported receipt of SSA disability benefits.  All documents obtained pursuant to this request should be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file. 

2.  The RO should take appropriate steps to contact the Veteran and request that he identify all VA and non-VA health care providers who have treated him for the claimed neurological condition.  Based on his response, the RO should obtain copies of all treatment documents from any identified treatment source.   

The aid of the Veteran in securing these records, to include providing necessary authorization(s), should be enlisted, as needed. 

If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing. 

The Veteran also should be notified that he may submit medical evidence or treatment record in support of his claims directly to VA.

3.  After completing all indicated development, the RO then should readjudicate the claim in light of all the evidence of record.  If any benefit sought on appeal remains denied, the Veteran should be furnished with a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



